Citation Nr: 1000866	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-14 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for anxiety neurosis 
with posttraumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Entitlement to an effective date prior to February 25, 
2004 for the assignment of a 30 percent rating for anxiety 
neurosis with PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1939 to September 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the benefits sought on appeal.  

In an October 2004 rating decision, the RO increased the 
rating for the service-connected psychiatric disability to 10 
percent, effective as of the February 25, 2004 claim.  The 
Veteran perfected a claim regarding the disability rating 
assigned.

Subsequently, in an October 2006 rating decision, the RO 
increased the rating to 30 percent as of May 10, 2006.  In a 
December 2006 rating decision, the RO granted the claim for 
an earlier effective date for a 30 percent rating, assigning 
February 25, 2004 or the date of receipt of the claim.  As 
the Veteran has not been granted the maximum benefit allowed, 
he is presumed to be seeking a higher rating. Thus, the claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

In January 2007, the Veteran indicated disagreement with the 
assignment of February 25, 2004 effective date.  The RO did 
not issue a statement of the case regarding this issue.

The appeal was then before the Board in July 2009.  The Board 
remanded the appeal to allow the agency of original 
jurisdiction (AOJ) to consider additional evidence.  The 
Board also remanded the issue of entitlement to an earlier 
effective date to allow the AOJ to issue a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Subsequently, this development was accomplished regarding the 
increased rating claim.  The RO also issued a statement of 
the case regarding an earlier effective date and the 
representative perfected the claim.  Although the RO 
characterized the issue as a claim for an earlier effective 
date for service connection instead of a claim for an earlier 
effective date for an increased rating, the Board finds that, 
in this case, this is a distinction without a difference.  
The issued statement of the case was adequate to address 
whether compensation for a service-connected psychiatric 
disability should be paid prior to February 25, 2004.  

In this regard, the Board has previously noted that the 
Veteran was originally service connected for "nervous 
condition" in a September 1944 rating decision.  The Veteran 
has been service connected for a psychiatric disability since 
the day after separation from service.  The Veteran filed a 
claim for service connection for PTSD in February 2004.  
Pursuant to subsequent development, the RO determined, in 
essence, that currently diagnosed PTSD was part of the 
service-connected disability.  Therefore, the Board will 
consider the February 2004 claim to be a claim for increase 
in the disability rating for the service-connected 
disability.  See 38 C.F.R. § 4.13.  The claims are ripe for 
adjudication upon the merits.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

As discussed in the July 2009 remand, this is no outstanding 
request for a hearing and there are no other claims currently 
in appellate status.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The service-connected anxiety neurosis with PTSD is not 
productive of more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; the 
preponderance of the evidence is against a finding that it is 
manifested by occupational and social impairment with reduced 
reliability and productivity.

3.  The last final RO decision regarding the rating of the 
service-connected psychiatric disability and whether PTSD was 
part of the service-connected disability was dated in 
February 1996; thereafter, no record of psychiatric treatment 
was received prior to February 25, 2004, the current 
effective date for the grant of the 30 percent rating.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
anxiety neurosis with PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.130, Diagnostic Code 9411 (2009).  

2.  The criteria for an effective date prior to February 25, 
2004, for the award of service connection for anxiety 
neurosis with PTSD have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.155, 3.157, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
claims for increased ratings, such as the claim on appeal.  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  This decision, however, was recently vacated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).

The Board finds that VA has met the duties to notify under 
the VCAA with regard to the claims adjudicated on the merits 
in this decision.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  
The Veteran was issued multiple notification letters during 
the pendency of this appeal, to include letters dated in 
February 2007 and May 2008.  These notices fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  The Veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claims; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
The February 2007 notification letter notified the Veteran 
regarding the establishing of effective dates.  Although 
Vazquez has been vacated, the May 2008 letter substantially 
satisfied the notification requirements outlined by the Court 
in Vazquez.  Thus, the Veteran has been provided notice 
regarding the increased rating claim that exceeds the current 
notification requirements.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letters noted above were issued after the rating decisions on 
appeal and, therefore, were not timely.  The RO cured the 
timing defect by providing VCAA notice together with re-
adjudication of the claim, as demonstrated by the August 2009 
statement of the case (regarding the effective date claim).  
The Appeals Management Center (AMC) cured the timing 
defective by providing VCAA notice with re-adjudication of 
the claim, as demonstrated by the July 2009 supplemental 
statement of the case (regarding the increased rating claim).  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  As neither the 
Veteran, nor his representative, have indicated any prejudice 
caused by this timing error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issues 
adjudicated in this decision.  See Shinseki v. Sanders, 129, 
S. Ct. 1696 (2009).  (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The 
Board also notes that the Veteran has not demonstrated or 
even pled prejudicial error with respect to the duties to 
notify.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009), 
regarding the rule of prejudicial error.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The claims file contains all of the 
identified relevant evidence that was available to adjudicate 
the earlier effective date claim.  Regarding the increased 
rating claim, the claims file contains the report from 
multiple VA psychiatric examination, to include the most 
recently provided September 2008 examination.  After review 
of these examination reports, the Board finds there is 
adequate information on which to rate the service-connected 
anxiety neurosis with PTSD; there is no additional duty to 
obtain another VA examination or medical opinion.  See 
38 C.F.R. § 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

Law and Regulations:  Increased Rating for Psychiatric 
Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held 
that, where service connection has already been established 
and an increase in the disability rating is at issue, as in 
this case, it is the present level of the disability that is 
of primary concern.  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), however, the Court held that staged ratings are 
appropriate for an increased rating claim, when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The service-connected psychiatric disability is evaluated 
under the General Rating Formula for Mental Disorders found 
at 38 C.F.R. § 4.130.  The Rating Formula reads as follows:
100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Global Assessment of Functioning (GAF) is a scaled score 
that mental health professionals assign upon examination of a 
patient reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  In this regard, the Board finds as 
highly relevant the evidence provided by Global Assessment of 
Functioning (GAF) scores that mental health professionals 
assign upon examination of a patient.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  Carpenter, supra

Factual Background:  Increased Rating for Psychiatric 
Disability

The Veteran contends that his service connected anxiety 
neurosis with PTSD is more disabling than currently 
evaluated.  The representative points to the Veteran's 
reduced GAF scores in support of the allegation of increased 
disablement warranting an increased rating.

The claims file contains the report of a March 2004 private 
psychiatric evaluation.  In a letter, the clinician wrote 
that the Veteran developed PTSD after experiences in WWII.  
Thereafter, however, the Veteran "began to function quite 
well several years after the war, and he became quite 
involved in his work."  More recently, "[w]ith his 
declining health and advancing age" PTSD symptoms had 
returned.  In the accompanying psychiatric report, the 
clinician wrote that he Veteran reported nightmares, along 
with physical problems.  The clinician wrote that the Veteran 
was socially outgoing and always affectionate with his 
children.  The Veteran denied problems with alcohol or drugs.  
The clinician also described the Veteran's work history.  The 
clinician wrote that the Veteran's hobbies included golf 
(which he had not played in a year due to an injured back).  
The Veteran fished and traveled.  After psychological testing 
was complete, the clinician summarized that although PTSD had 
waned significantly during his working years and was not 
problematic, with advancing age and poor health, several of 
the symptoms of PTSD had returned.  The clinician wrote that, 
most notably, the Veteran had nightmares and anxiety.

The Veteran underwent a VA psychiatric examination in 
September 2004.  The Veteran's chief complaint was 
nightmares, noted to be frequent.  The Veteran reported that 
nightmares occurred two to three times a week.  The Veteran 
described some difficulty with social and emotional 
detachment, but through the years, had become more socially 
comfortable.  The Veteran also reported difficulty with 
anxiety and depression.  The Veteran also report sleep 
disturbance, "and some difficulty being angry and irritable 
and short-tempered."  These symptoms were noted to have an 
impact on the Veteran's concentration and focus.  

The examiner reported the Veteran worked as a "successful" 
salesman, retiring from fulltime work in 1987.  The Veteran 
had been married for thirty eight years to his second wife.

Regarding the mental status examination, the examiner wrote 
that the Veteran was alert, oriented and cooperative.  His 
mood was neutral and his affect showed good range.  The 
Veteran's thoughts were clear and goal orientated, although 
he tended to be somewhat over detailed.  There was no 
evidence of delusions or hallucinations.  The examiner found 
that cognitive ability was grossly intact, although the 
Veteran did describe some difficulty with concentration and 
focus.  Diagnosis was PTSD.  The examine assigned a GAF of 
70.  The examiner wrote that this indicated some symptoms of 
PTSD, with those being mainly in the form of painful re-
experiencing phenomenon and some ongoing anxiety.  The 
examiner indicated, however, that the Veteran appeared to 
have functioned fairly well both in the workplace and 
currently socially.  

Regarding diagnosis, the examiner wrote that the past 
diagnosis of anxiety neurosis was a common diagnosis as the 
time it was provided.  He found that the PTSD diagnosis took 
the place of the previous diagnosis.  He found that the PTSD 
diagnosis applied to the Veteran's symptoms at the time of 
his discharge from service.

The claims file contains a July 2006 VA psychiatric treatment 
record.  The clinician found that the Veteran reported a 
"full range of symptoms consistent with a moderate-to-severe 
level of" PTSD.  Regarding symptoms, the examiner reported 
that the Veteran had severe intrusive memories, frequent 
nightmares, and flashbacks.  The clinician also noted that 
the Veteran had avoidance behavior, episodic bouts of anger 
management problems and, at times, poor concentration.  The 
Veteran also gave a history of a hyper startle response, 
hyper vigilance, and depression secondary to his PTSD.  

Mental status examination revealed that the Veteran was alert 
and orientated.  Memory was noted to be grossly intact.  
Thought process and content were unremarkable.  There were no 
overt signs of any psychotic process at the present time.  
Speech was logical and goal directed.  He appeared to be a 
valid historian.  The Veteran's mood was dysphoric.  Insight 
and judgment appeared to be adequate for self care.  There 
was no reported suicidal or homicidal ideation.

The examiner noted that the psychiatric disability was 
presently rated as 10 percent disabling, and that, in 
essence, that this rating was too low.  The Board highlights 
that the Veteran was subsequently granted a 30 percent rating 
that covers the period of this treatment record.  The 
clinician found that the Veteran had chronic PTSD, that was 
moderate to severe in degree.  The examiner assigned a GAF of 
47.

In a March 2007 record, the same clinician assigned a GAF of 
49.  Diagnosis was chronic PTSD.  The examiner indicated that 
the Veteran had associated anxiety and depression.

The Veteran also underwent a VA psychiatric examination in 
March 2007.  The examiner noted review of the claims file.  
Current symptoms (problems) were noted to be depression, poor 
concentration, preoccupation, nightmares, nervousness, and 
irritability.  The Veteran reported having a nightmare once 
per week, and being depressed and moody once per week.  The 
examiner wrote that the Veteran was easily irritated and will 
"clam up," but the Veteran denied that he yelled or got 
into fights.  

The examiner reported the Veteran's work history.  The 
Veteran was noted to have retired at the age of 67 due to 
trouble "keeping up the pace" and noted his age.  The 
Veteran reported that his marriage was "going well."  The 
examiner noted the findings of the July 2006 treatment 
record, noting that the GAF of 47 was based on the Veteran's 
report of intrusive memories, nightmares, insomnia, avoidance 
behaviors, being bothered by queues of his trauma, episodic 
anger, exaggerated startle, and hypervigilance.  The examiner 
wrote that the Veteran occupied himself with fishing, 
visiting and playing cards with friends, and going to church.  

The examiner reported that the Veteran demonstrated good 
grooming and hygiene.  The Veteran's speech was clear, but 
his affect was sad, with an overall mood that seemed 
depressed.  The clinician wrote that the Veteran's thinking 
was spontaneous and logical but circumstantial.  The examiner 
indicated that the Veteran's relationships with others seemed 
good, with a fairly high frequency of contact for his age.  
The examiner wrote that the Veteran's self-esteem was intact 
and concentration was appropriate for age.  

The examiner found that the Veteran's PTSD was manifested by 
intrusive memories, nightmares, restricted affect, 
irritability, and low self-esteem.  The clinician, however, 
found that the disability was mild in intensity and currently 
affected his mood.  It was further noted that the Veteran had 
appropriate social relationships, marital functioning, and 
range of activities for his age.  His Veteran's occupational 
functioning seemed to have been affected more by his physical 
condition that his emotional illness.  The examiner assigned 
a GAF of 58, due to mild impairment of mood.

In a March 2007 letter from an employee of the State of 
Arkansas Department of Workforce, a woman wrote that the 
Veteran contacted her about returning to the workforce.  She 
wrote that after a long conversation it was determined that 
he was not employable because of many disqualifying physical 
requirements that it takes to work.  In the letter, she noted 
that he Veteran was receiving VA compensation for PTSD but 
did not note how PTSD affected the Veteran's ability to work.

In an April 2007 record, a VA clinician listed the Veteran's 
symptoms, including anhedonia.  The Veteran's wife reported 
symptoms more severe than the Veteran self-reported and she 
also reported significant rumination.  The clinician assigned 
a GAF of 45-50.  

The Veteran underwent a September 2008 VA examination.  He 
reported current problems with depression, poor 
concentration, difficulty making decisions, nightmares, early 
awakening, and memory problems.  He gave a history of 
nightmares from once a week to "almost every night."  The 
Veteran indicated that the nightmares interfered with his 
sleep at times.  

The Veteran reported a good relationship with his wife.  
Objective findings included that the Veteran demonstrated 
appropriate grooming and hygiene.  The Veteran's speech was 
clear but expression was limited by word finding problems.  
His affect was sad, and his overall mood seemed depressed.  
He was aware of the day, date, and place of the evaluation, 
but he retrieved this information in a very slow manner.  The 
Veteran's thinking was logical but slow.  The examiner found 
that the Veteran was easily distracted and seemed to have a 
better memory for past versus recent events.  The Veteran's 
relationships with others seemed fair in quality but limited 
by cognitive impairments.  The clinician noted that the 
Veteran's self-esteem was intact.  The Veteran did not know 
the current or previous President, and could not name the 
then-candidates for President.  

The examiner found that the Veteran's reasoning skills seems 
primarily concrete, with his intellectual functioning level 
affected by his memory.  The clinician detailed other 
limitations caused by cognitive impairment.  

The psychiatrist found that the Veteran's PTSD was currently 
manifested by intrusive memories, nightmares, restricted 
affect, and sleep disturbance.  He indicated that some PTSD 
symptoms were likely not manifested due to the Veteran's age 
and dementia.  The examiner wrote that the dementia was 
manifested by impaired memory, concentration, organizing, and 
planning.  The examiner found that the PTSD was mild to 
moderate in intensity, whereas the dementia was severe.  The 
examiner further wrote that the PTSD affected the Veteran's 
mood, and the dementia affected his thinking ability, 
judgment, and ability to do some daily living tasks.  
Diagnoses were chronic PTSD and dementia.  The examiner 
assigned a GAF of 55 due to PTSD, based on the Veteran's 
depression and intrusive thoughts.  The examiner assigned a 
GAF of 42 due to dementia, based the Veteran's impaired 
memory and executive functioning.

Additional treatment records of file reiterate that the 
Veteran has the psychiatric symptoms already summarized.  The 
most recent treatment records also confirm that the Veteran 
is now obtaining treatment for dementia.  A March 2009 VA 
treatment record indicates that the Veteran was unable to 
state the day of the week, the day of the month, and was 
unable to name the city he was in. 

Analysis:  Increased Rating for Psychiatric Disability

The Board finds that a rating in excess of 30 percent for the 
Veteran's service-connected anxiety neurosis with 
posttraumatic stress disorder (PTSD) is not warranted.  As 
outlined above, during the pendency of this appeal, the 
Veteran has undergone multiple psychiatric evaluations.  The 
Board is also cognizant that this evidence is somewhat 
inconsistent, with the clinician in the July 2006 treatment 
record indicating that the disability was moderate to severe, 
while other records indicate much less functional impairment.  
After a careful review of all of this evidence, however, the 
Board finds that the disability does not more nearly 
approximate the criteria for a 50 percent or higher rating at 
any point during the period of time at issue.

During the pendency of this appeal, the Veteran also filed 
for a total disability rating based on individual 
unemployability (TDIU).  The Veteran indicated that multiple 
disabilities led to his unemployability, to include PTSD.  
The claim for TDIU was denied by the RO and is not in 
appellate status.  In addition, the medical evidence outlined 
above, and the Veteran's reported work history, does not 
indicate that the psychiatric disability, alone, has caused 
employability.  Although the Board is aware of the Court's 
recent decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the current appeal involves different circumstances, 
including the claimed unemployability is asserted to be due 
to several, instead of a singular, service-connected 
disability and again a claim for a TDIU was recently denied 
by the RO.  Thus, the Board finds that it is unnecessary to 
further consider the claim under the law and regulations 
regarding unemployability.  See 38 C.F.R. § 4.16.

Regarding the schedular criteria, as noted above, the medical 
evidence of record includes a wide range of GAF scores - from 
45 to 70 - during the pendency of the appeal, and description 
of the psychiatric disability from mild to severe.  In the 
thorough and complete reports of VA psychiatric examinations, 
however, the disability has been more uniformly described, 
with the disability, at most, being moderate.  Regarding the 
psychiatric records that indicate a greater severity, no 
symptoms of PTSD are reported that signify entitlement to a 
rating in excess of 30 percent under the schedule.  The 
Veteran is reported to have retired and has been reported to 
have productive social relationships, to include with his 
wife.  The Veteran has been described as enjoying social 
outings and activities such as fishing, playing golf, playing 
cards, and traveling.  Although the Board has considered the 
representative's contention regarding lower GAF scores, the 
Board finds that the lower GAF scores alone do not provide an 
indication that a higher rating is warranted, without 
evidence of underlying symptomatology due to the service-
connected psychiatric disability that would warrant a higher 
rating.  Simply put, the Veteran does have most of the 
symptoms illustrative of a 50 percent or higher rating under 
the applicable rating criteria found in 38 C.F.R. § 4.130 and 
the overall disability picture that emerges from all of the 
relevant evidence, to include his social history as well as 
symptoms, the absence of hospitalizations, and the infrequent 
need for out-patient care does not support a higher rating at 
this time.

The Board is aware that the September 2008 VA examination 
report indicates that the Veteran's functioning has decreased 
with the development of dementia.  The examiner clearly 
indicates, however, that the service-connected disability 
affects the Veteran's mood, with the non-service connected 
dementia causing the more severe symptomatology.  The 
examiner clearly labeled what symptoms were due to each 
disability.  Accordingly, while symptoms such as loss of 
memory and inability to independently function would support 
a higher rating, in this case, these symptoms has been 
attributed to a nonservice-connected disability.  Thus, these 
more severe symptoms do not support a higher rating for the 
service-connected psychiatric disability.  See Waddell v. 
Brown, 5 Vet. App. 454 (1993); Mittleider v. West, 11 Vet. 
App. 181 (1998).

After this review, the Board finds that the preponderance of 
the evidence is against a rating in excess of 30 percent for 
anxiety neurosis with PTSD.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  That is, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
There had been no showing by the Veteran that anxiety 
neurosis with PTSD caused marked interference with employment 
or necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for a rating in excess of 30 percent for anxiety 
neurosis with PTSD must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

Law and Regulations:  Earlier Effective Date for Psychiatric 
Disability

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  That is, the effective date 
for a grant of service connection based upon the submission 
of new and material evidence is the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(q)(2).  When error is found in a prior 
decision, however, the effective date of the award will be 
the date from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision.  See 38 C.F.R. § 3.400(k).

38 C.F.R. § 3.400(o)(2) further provides that in a claim for 
a disability compensation claim, the effective date will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received with in 1 year from such date otherwise, date of 
receipt of claim.

38 C.F.R. § 3.157(b) provides that "once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt 
of" certain types evidence will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  
Among these types of evidence are reports of examination or 
hospitalization by VA or uniformed services and evidence from 
a private physician or laymen.  

The date of receipt of such evidence [from a private 
physician or laymen] will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).  The Board notes that 38 C.F.R. § 3.157 only 
applies to claims for increased ratings or to reopen 
previously denied claims, and it is manifestly not applicable 
to original service connection claims.  See Crawford v. 
Brown, 5 Vet. App. 33, 35-36 (1993).

The mere presence of medical evidence in the record does not 
establish an intent on the part of the veteran to seek 
service connection for the benefit in question.  Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998).  While the Board must 
interpret the veteran's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
veteran.  Id.

When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file, after the last final 
disallowance of the claim that could be interpreted to be a 
formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Earlier Effective Date for Psychiatric 
Disability

The Veteran has requested an effective date prior to February 
25, 2004.  The current effective date is the date the RO 
received a document from the Veteran that was taken as the 
claim for increase/service connection.  The representative 
has asserted that PTSD was always the correct diagnosis, and 
therefore, an earlier effective date should be assigned.

As outlined above, in February 2004, the Veteran presented 
his claim as a claim for service connection for PTSD.  
Previously, the Veteran was service-connected for psychiatric 
disability, under different diagnoses.  Service connection 
was originally established by a September 1944 rating 
decision.  The Veteran's psychiatric disability was rated as 
50 percent disabling.  Pursuant to subsequent rating 
decision, this rating was reduced.  In a December 1948 rating 
decision, a noncompensable rating was assigned.  

There is no evidence that the Veteran received psychiatric 
treatment or evaluation between 1948 and 1996.  

Pursuant to a claim for increase and claim for service 
connection for PTSD filed in November 1995, however, the 
Veteran underwent a February 1996 VA psychiatric examination.  
The Veteran reported that he did not feel that he had a 
psychiatric problem.  The examiner found that the Veteran did 
not have a psychiatric disability.  Regarding PTSD, the 
examiner wrote that the Veteran "certainly had more than 
sufficient trauma to lead to post traumatic stress disorder 
but there [was] no indication that the [Veteran had] suffered 
from post traumatic stress disorder."

The RO issued a February 1996 rating decision that denied an 
increased rating for the psychiatric disability and denied 
service connection for PTSD.  The Veteran did not appeal this 
decision and it became final.  See 38 U.S.C.A. § 7105.

In a May 2003 letter and subsequent letters, the Veteran 
requested, in essence, that his claims be reopened and that 
that his service-connected disabilities be re-evaluated.  

In an August 2003 letter, the Veteran wrote that the 
classification of his disability as a "nervous disability" 
was in error, and led VA to ignore his physical disabilities.  
The RO subsequently received additional letters, to include 
the February 25, 2004 letter that specifically requested 
service connection for PTSD.  

The earliest dated psychiatric evidence received after the 
February 1996 rating decision was a March 2004 private 
psychiatric record.  There is no earlier received private 
medical record that includes psychiatric symptoms or a PTSD 
diagnosis, to include VA medical or psychiatric evidence.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA 
documents are deemed to be constructively in the possession 
of VA adjudicators on the date compiled).

Analysis:  Earlier Effective Date for Psychiatric Disability

The Board finds that an effective date prior to February 25, 
2004 is not warranted.  An effective date, generally, is the 
date that a claim was received or entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.

Regarding the contention that the previous psychiatric 
diagnosis was in error and that the disability was always 
PTSD, the Board is cognizant of the current medical evidence 
that equates the previous diagnosis and the current diagnosis 
of PTSD.  This same evidence indicates that the disability 
could be understood as having been PTSD all along.  The Board 
has carefully considered whether this is a claim that there 
is clear and unmistakable error (CUE) in a prior decision.  
See 38 C.F.R. § 3.105.  After this review, the Board can find 
no such claim.  The contentions of record regard the 
diagnosis in the medical records.  Neither the Veteran nor 
the representative has identified an error made in 
adjudication of a psychiatric disability.  Neither the 
representative nor the Veteran have identified a prior rating 
decision as having error in regard to a psychiatric 
disability nor specifically alleged that there is CUE.  In 
these circumstances, the Board finds no basis for finding a 
CUE claim in appellate status.

Although the Veteran had previously asserted that the 
diagnosis of a "nervous condition" led to the ignoring of 
physical disability, the Board can find no basis on which to 
consider this an allegation of CUE or raising a claim of CUE 
as to the rating of a psychiatric disability, as the 
Veteran's then assertion was that he had physical rather than 
psychiatric disability.  Further, the Veteran has been 
service connected for a psychiatric disability since the 
1940s.  There is no assertion that the previous diagnosis did 
not encompass certain symptomatology.  The current PTSD 
diagnosis, as explained in the VA examinations, is an updated 
diagnosis based on currently used medical terminology.  See 
38 C.F.R. § 4.13.  This does not alter the fact that the 
record does not show psychiatric treatment or symptomatology 
for decades following the December 1948 rating decision that 
effectuated a reduction to 0 percent (noncompensable).  The 
current claim on appeal is a claim for an earlier effective 
date for an increased rating.

As such, the February 1996 rating decision that continued the 
noncompensable rating and denied service connection for PTSD 
is final.  See 38 U.S.C.A. § 7105.  The Board highlights that 
this rating decision was issued after the Veteran underwent a 
VA psychiatric examination that found no current psychiatric 
disability.  There can be no effective date prior to this 
February 1996 rating decision.

After the February 1996 rating decision, the Veteran 
submitted letters beginning in May 2003 that could be 
considered requests to reconsider the rating assigned the 
service-connected disability or to consider other diagnoses.  
The Board has considered whether these letters could be the 
basis for an earlier effective date.  After this 
consideration, the Board finds no such basis as no 
psychiatric records were filed at this time.  Thus, there 
were no psychiatric evaluation or treatment records on which 
to determine a rating and no competent diagnosis of PTSD.  
See 38 C.F.R. § 4.125.  The earliest such evidence is the 
March 2004 private medical evaluation, received after the 
currently established February 25, 2004 effective date.  This 
is the earliest date that entitlement to the 30 percent 
rating could have arisen.  As noted, as determinative to this 
case, the effective date is the earliest claim or when 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400.  Entitlement did not arise prior to February 25, 
2004.  Thus, the Board can find no basis for an earlier 
effective date.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for an effective date prior to February 25, 2004 for 
the assignment of a 30 percent rating for anxiety neurosis 
with PTSD must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  


ORDER

A rating is excess of 30 percent for anxiety neurosis with 
PTSD is denied.

An effective date prior to February 25, 2004 for the 
assignment of a 30 percent rating for anxiety neurosis with 
PTSD is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


